Citation Nr: 0816959	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  01-09 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder (claimed as a neck disorder), including as secondary 
to the service-connected residuals of a fracture of the left 
radius.

2.  Entitlement to service connection for a left shoulder 
disorder, including as secondary to the service-connected 
residuals of a fracture of the left radius. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service in the 
Philippines from February 1945 through November 1945.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from March 1998, October 2001 and July 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.

The veteran filed a motion to advance his appeal on the 
Board's docket. That motion was granted in January 2006. 38 
U.S.C.A. § 7107 (West 2002 & Supp. 2005); 
38 C.F.R. § 20.900(c) (2007). The case is now before the 
Board for appellate review.

The Board notes that throughout the course of this appeal the 
veteran has claimed service connection for disabilities of 
his cervical spine, also referred to as his neck, and of his 
left shoulder, both alleged as secondary to his service 
connected left arm disability.  These issues are 
recharacterized in the case caption above to accurately 
reflect the issues at hand.  Also, the February 2008 
Supplemental Statement of the Case lists entitlement to an 
increased rating for residuals of a fracture of the left 
radius as an active issue under appeal.  This issue, however, 
was decided in the May 2007 Board decision and is no longer 
under appeal.

The issue of entitlement to service connection for a cervical 
spine disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has had limitation of supination of the left 
arm causing him to awkwardly turn his left shoulder whenever 
using the left arm since 1993.

2.  Competent medical evidence suggests that it is as likely 
as not that the limited supination of the left arm caused the 
veteran's current left shoulder disability.


CONCLUSION OF LAW

The criteria for service connection for left shoulder 
disorder are met. 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a left shoulder 
disability, which he contends is due to his already service-
connected left arm disability.  Generally, for service 
connection, the claims folder must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury." 
See Pond v. West, 12 Vet. App. 341, 346 (1999). In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Under 38 C.F.R. § 
3.310(a), service connection may also be granted on a 
secondary basis for a disability that is proximately due to a 
service-connected disability.

Recent VA and private treatment records show that the veteran 
has a current left shoulder disability.  June 2006 and 
November 2007 VA examination reports confirm the diagnoses as 
left shoulder pain, rotator cuff tear, biceps tenosynovitis, 
bursitis and adhesive capsulitis.  The veteran's private 
physician confirms treatment for persistent rotator cuff 
tendinitis of the left shoulder.  See October 2006 report 
from Dr. Callaway.  The question in this case is whether the 
veteran's left shoulder disability is proximately due to the 
service connected left radius fracture with overriding of 
fragments, 1-inch shortening of left arm and mild injury to 
superficial branches of radial nerve, or to the limitation of 
supination, left arm, associated with the left radius 
fracture.  The medical evidence of record, discussed below, 
is relatively balanced and therefore suggests that it is as 
likely as not that the current left shoulder disability was 
proximately caused by the service-connected left arm 
disability.

As early as July 1976, a private physician discussed the 
veteran's left shoulder pain contemporaneous with a 
discussion of symptoms of his left arm disability.  The 
doctor stated, "[t]he left upper extremity is very tender 
and painful even on slight motion such that there is a 
limitation of motion.  Pain is felt not only on the left arm 
and forearm but is also radiating on the left shoulder joint 
that he could not lift heavy things, because of the severity 
of his disability which has recently increased in severity 
and has worsened."  See July 1976 Fadullon report.  This 
report does not clearly establish that a left shoulder 
orthopedic disability is being caused by the left arm defect, 
as it as likely may be discussing the neurological deficit, 
which is separately service connected.  

What is clear from the record is that the veteran's inability 
to supinate the left arm existed as early as May 1993.  See 
handwritten notes of Dr. Valdex.  The December 1997 VA 
examination confirms this with a diagnosis of left forearm 
limitation, supination to 10 degrees due to old fracture f 
the distal radius with mal-union, which was diagnosed along 
with left shoulder bursitis with limitation of abduction and 
internal rotation due to pain.  Treatment records ever since 
this time period show that treatment for the left shoulder 
pain has continued.

In 2001, the veteran began treatment with a Dr. Callaway for 
his left shoulder disability following an automobile 
accident.  The doctor, following physical examination and x-
ray testing assessed the veteran's condition as left shoulder 
rotator cuff tendinitis.  Significantly, the physician deemed 
this condition not to be the result of the automobile 
accident, but to be "definitely aggravated by the mal-union 
of the left forearm which causes him to twist the shoulder 
whenever he tries to use his hand."  See October 2001 
Callaway report.  The physical examination of the arm at that 
time showed supination to 10 degrees, the same limitation 
noted in December 1997.  Thus, after at least four years of 
limitation of supination of the left arm, a treating 
physician opined that the limitation is causally connected to 
the then diagnosed left shoulder disability.  The record 
shows that, in February 2002, the veteran had surgery on his 
shoulder by the same physician for this condition.

The veteran was afforded a VA examination in January 2003.  
At that time, both the left forearm and shoulder were 
examined.  Supination of the left arm remained limited to 10 
degrees.  The left shoulder was painful with limited motion, 
but there was no atrophy at that time.  The examiner 
diagnosed tendonitis, [left] shoulder, rotator cuff with 
pain, limited motion.  (The Board notes the diagnosis is 
reported as of the right shoulder, but presumes this was a 
typographical error as the entire report discusses the left 
shoulder.)  The examiner went on to state that he did not 
believe that the left arm problem is the cause of the 
veteran's rotator cuff problem, because "the malunion has 
occurred since 1945 and the problem with the rotator cuff, 
though exact onset uncertain, is obviously many years 
later."  The examiner did not discuss the medical evidence 
discussed above showing that the veteran's limited supination 
originated in the medical records at the same time as the 
left shoulder pain.  

In August 2003, the veteran again saw Dr. Calloway for left 
shoulder pain and was diagnosed with possible impingement 
syndrome.  The veteran's complaints of shoulder pain 
continued, as is evidenced by the VA outpatient records.  In 
May 2005, the veteran reported sharp left shoulder pain and 
the outpatient doctor noted the prior left arm fracture and 
the inability to supinate his left arm completely.  The 
veteran reported left shoulder pain whenever he tried to move 
his left arm.  A June 2005 treatment record notes that the 
veteran's history of a fracture to the lower arm and 
inability to fully pronate, which causes him to have to 
internally rotate his shoulder to compensate and that "this 
movement increases pain significantly."  In August 2005, his 
VA treating doctor stated that "because of his limited 
supination [the veteran] has to rely on shoulder motion 
more."  The assessment was left shoulder pain, likely from 
retear or tendinitis of rotator cuff.

In June 2006, the veteran was afforded another VA 
examination.  Forearm supination at that time was noted as 
zero to 15 degrees.  The left shoulder was diagnosed as left 
shoulder pain, likely due to mild osteoarthritis, impingement 
syndrome and possible rotator cuff tendonitis/tenosynovitis.  
The examiner opined, without explanation, that "it is less 
likely than not that any current left shoulder disorder is 
related to his service."  There was no discussion at all as 
to effect on the left shoulder of limited supination and the 
requirement that the shoulder be turned every time the 
veteran wishes to use the left arm, which is suggested by 
treatment records to be the source of the left shoulder pain 
throughout the file.  The veteran's private treating 
physician, however, again addressed this issue in an October 
2006 report.  Dr. Callaway diagnosed persistent rotator cuff 
tendinitis of the left shoulder and stated that he thinks 
"this is because the malunion of his forearm causes him to 
use his shoulder awkwardly.  He is likely to have chronic 
rotator cuff tendinitis as a result of the forearm fracture 
malunion."

Because the VA examiner opinions seemed to differ from those 
of the VA treating doctors and private treating doctors, the 
Board remanded this issue in May 2007 for an addendum opinion 
addressing Dr. Callaway's statements.  The November 2007 
examiner essentially restated the entirety of the June 2006 
VA examination report and then summarily stated that "a 
review of his c-file, his medical record and all new dates 
since his exam of June 2006 does not result in a change of 
the opinion previously stated."  The examiner reported that 
the left upper extremity was due to stroke, that the fracture 
of the left arm does not suggest long term issues with the 
shoulder, and that the shortened forearm does not represent 
likely long term sequelae.  There is simply no discussion of 
the notion of years of limited supination requiring awkward 
use of the shoulder causing the left shoulder disability.  
The examiner ignored that argument altogether.  Thus, 
although there are several VA examiners that suggest that the 
veteran's left shoulder disability is not related to the 
service-connected left arm disability, none address the fact 
that the veteran's left arm has experienced limited 
supination, which is now service-connected, since at least 
1993 and that treating physicians, both VA and private, have 
suggested that this is the cause of the veteran's left 
shoulder disability.  There are, therefore, opinions both for 
and against the veteran's claim, but the negative opinions do 
not fully discuss the repeatedly suggested medical basis for 
granting this claim.

Considering the evidence of record, including all VA 
examination reports, VA treatment records, and private 
treatment records, it becomes clear that there is evidence in 
favor of the veteran's claim, and evidence neutral in nature, 
as well as evidence that is not supportive of a grant. 
Because there is evidence to support the veteran's claim, and 
relatively equal evidence ruling out a connection between the 
veteran's left shoulder disability and his service-connected 
left arm disability, at the very least, the evidence is in 
relative equipoise in showing that the veteran's left 
shoulder disability is proximately due to his service-
connected limitation of supination, left arm. By extending 
the benefit of the doubt to the veteran, this claim is 
granted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted. 
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim. 
See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002). In light of the determinations reached in this 
case, no prejudice will result to the veteran by the Board's 
consideration of this appeal at this time. Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for a left shoulder 
disorder is granted. 


REMAND

The veteran also claims that he is entitled to service 
connection for a cervical spine disability.  While he has 
suggested that his cervical spine, or neck, disability is due 
to his service connected left arm disability, he also 
suggests that the neck disorder was caused by trauma in 
active service.  See January 2003 veteran's statement in 
support of claim.  Lay statements dating back to September 
and October 1953 also note treatment at an Army hospital in 
the Philippines in May and June 1945.  

There are no service medical records in the file, however, 
including any from a Philippine Army hospital.  The claims 
folder was reviewed in full by the Board in an effort to 
determine whether any service medical records were obtained 
or sought by the RO.  The record is devoid of any evidence 
that VA has sought pertinent service records with regard to 
this veteran.  Such an effort is required by 38 C.F.R. 
§ 3.159(c)(2), before the Board adjudicates this claim.  

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA's duty to assist the 
veteran has been met under 38 C.F.R. 
§ 3.159(c)(2) by attempting to obtain all 
relevant service medical records, 
including any treatment at an Army 
hospital in the Philippines in May or June 
1945.  Associate all records obtained with 
the claims folder.  If the records are 
unavailable, all efforts to obtain them 
should be documented in the claims folder 
and the requirements of VA's duty to 
notify the veteran of the inability to 
obtain records must be met.  
See 38 C.F.R. § 3.159(e) (2007).

2.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of 


Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


